Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 1 of 22




          Exhibit B-6
         [REDACTED]
DocuSign Envelope ID: 8865EC05-46C1-4FED-A6B0-00F726649E37
                      Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 2 of 22



                                                  ASSIGNMENT SEPARATE FROM CERTIFICATE

                    FOR v ALUE RECEIVED, Saugatuck River Ventures, LLC ("Assignor'') , hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock of DraftK.ings Inc., a Delaware corporation
            (the "Company"), set forth below, standing in Assignor' s nan1e on the books of the Company and hereby
            irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said stock on the books of the
            Company, with the full power of substitution in the premises.

                                                                                                                   Number of Common Stock
                            Name                                                                                     Shares Transferred
                        i                             Redacted
                        i-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-
                                                                          ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·.
            Dated: May 31, 2019


            SAUGATUCK RIVER VENTURES, LLC

                       [-eL':'.Touu-,,,
            By ----~e~"~4B~A1~a2~ea~r~c•~eE~..- - - - - - - -
                          Edward Weber, Jr .
            Name
                   ----------------
            Title - - -Vice President
                        ------------




HIGHLY CONFIDENTIAL                                                                                                                         MLB-Olson-00000552
DocuSign Envelope ID: 8865EC05-46C1-4FED-A6B0-00F726649E37
                      Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 3 of 22



                                      ASSIGNMENT SEPARATE FROM CERTIFICATE

                    FOR v ALUE RECEIVED, Saugatuck River Ventures, LLC ("Assignor'') , hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock of DraftK.ings Inc., a Delaware corporation
            (the "Company"), set forth below, standing in Assignor' s nan1e on the books of the Company and hereby
            irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said stock on the books of the
            Company, with the full power of substitution in the premises.

                                                                            Number of Common Stock
                           Name                                               Shares Transferred
                         [_ ______ ________ __Redacted _____ _______ ____ ~ - - - - - - -

            Dated: May 31, 2019



            SAUGA ~•1tu~l;,\7i,R VENTURES, LLC
                        ,e,J,wn.YJ (}Jtl,ur, Jv.
            By   --'-=1!1)l<!11)111ffl~~--------
                         Edward Weber, Jr.
            Name
                    ---------------
            Title         v i ce President
                    ---------------




HIGHLY CONFIDENTIAL                                                                                         MLB-Olson-00000553
DocuSign Envelope ID: 8865EC05-46C1-4FED-A6B0-00F726649E37
                      Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 4 of 22



                                            ASSIGNMENT SEPARATE FROM CERTIFICATE

                    FOR v ALUE RECEIVED, Saugatuck River Ventures, LLC ("Assignor'') , hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock of DraftK.ings Inc., a Delaware corporation
            (the "Company"), set forth below, standing in Assignor's nan1e on the books of the Company and hereby
            irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said stock on the books of the
            Company, with the full power of substitution in the premises.

                                                                         Number of Common Stock
                          Name                                             Shares Transferred
                                                   Redacted

            Dated: May 31, 2019


            SAUGATUCK RIVER VENTURES, LLC

            By _ _G=,e.=DZ»_us=:._e1.,,..,by,,.,UJ,-J,_u-_,_J_r._ _ __
                            8A4eA1329,fPE49E ...

                          Edwa rd Weber, Jr.
            Name
                    ----------------
            Title           vice Pres i dent
                    ---------------




HIGHLY CONFIDENTIAL                                                                                         MLB-Olson-00000554
DocuSign Envelope ID: 8865EC05-46C1-4FED-A6B0-00F726649E37
                      Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 5 of 22



                                      ASSIGNMENT SEPARATE FROM CERTIFICATE

                    FOR v ALUE RECEIVED, Saugatuck River Ventures, LLC ("Assignor''), hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock of DraftK.ings Inc., a Delaware corporation
            (the "Company"), set forth below, standing in Assignor's nan1e on the books of the Company and hereby
            irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said stock on the books of the
            Company, with the full power of substitution in the premises.




            Dated: May 31, 2019



                             R.1¥.ERVENTURES, LLC
                           tJ»JDYJ UJt1ur
            By _ __,.__ _ _ _- ._1_ _ _ _ __
                                               jv'.

                         Edward Weber, Jr.
            Name
                    ---------------
            Title         vice President
                    ---------------




HIGHLY CONFIDENTIAL                                                                                         MLB-Olson-00000555
DocuSign Envelope ID: 8865EC05-46C1 -4FED-A6B0-00F726649E37
                      Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 6 of 22



                                       ASSIGNMENT SEPARATE FROM CERTIFICATE

                     FOR v ALUE RECEIVED, Saugatuck River Ventures, LLC ("Assignor'') , hereby sells, assigns and
             transfers unto the following entity the shares of Common Stock of DraftK.ings Inc., a Delaware corporation
             (the "Company"), set forth below, standing in Assignor's nan1e on the books of the Company and hereby
             irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said stock on the books of the
             Company, with the full power of substitution in the premises.

                                                                         Number of Common Stock
                         Name                                                Shares Transferred
                                         Redacted

             Dated: May 3 1, 2019



             SAUGAT        K.RlJ~ VENTURES, LLC
                          t ~Q.f'j, (}JU1Ll"1 }.
             By--~---...-.,,,...--------
                           Edwa rd Weber, J r .
             Name
                     ---------------
             Title           vice Pres i dent
                     ---------------




HIGHLY CONFIDENTIAL                                                                                          MLB-Olson-00000556
DocuSign Envelope ID: 8865EC05-46C1-4FED-A6B0-00F726649E37
                      Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 7 of 22



                                                       ASSIGNMENT SEPARATE FROM CERTIFICATE

                    FOR v ALUE RECEIVED, Saugatuck River Ventures, LLC ("Assignor'') , hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock of DraftK.ings Inc., a Delaware corporation
            (the "Company"), set forth below, standing in Assignor' s nan1e on the books of the Company and hereby
            irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said stock on the books of the
            Company, with the full power of substitution in the premises.

                                                                                                                               Number of Common Stock
                         Name                                                                                                    Shares Transferred
                                                            Redacted
                      'l--·-·-·-·- ·-·-·- ·-·-·- ·-·-·-·-·-·-·-·-                                                          :
                                                                  ·-·-·- ·-·-·-·-·-·-·-·- ·-·-·- ·-·-·- ·-·-·-·-·-·-·-·- ·-.



            Dated: May 31, 2019


            SAUGA~.~&u· ill~R VENTURES, LLC
                          'f,J_»Jq.y)., UJwtY, Jr.
            By _    _..,==el'll!l'811rm!Orel~E':'.'.'"- - - - - - - -
                          Edward Weber, Jr.
            Name
                   ---------------
                      Vice President
            Title - - - ------------




HIGHLY CONFIDENTIAL                                                                                                                                     MLB-Olson-00000557
                    Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 8 of 22




        'fhis Warr,,mt has not been registered under the Se£urities Ad of 1933, us amended (the •'Securities
        Act"), or any applicable state securities Jaws, and may not be so.Id or l:rausferred unless such s.aJe or
        tr:msfer is in accot·dmtce w.ith the registration requirements -0f the Securities Aet and applicable
        laws, or some other exemption from the registration requirements of the Securities Act and
        applicable faws is available with resp~t the~to.


                            WARRAN'.f Ji'OR THE PURCHASE 0'1'' COM.M:ON STOCK


                                                                                Number of Shares: -


                                                  DRAFTKlNGS, INC.

                                          Void on. or ftfter Novemoor l, 2619

               I . Issuance; Term. of Warrant. Th.is Warrant is issued. to Saugatuck River Ventures, LLC.~
        a Delaware limited liability c<)rnpa11y e·AfLIJAM' or "Saugatuck" or the "flolde1:,") by DraftKi:ngs, Inc.,
        a Delaware corporation (the "Comp<I!lY.,."). This wammt expires on Octob~r 3 l> 20 l 9 (the "Expiration
        Date"), unless exercised by the Holder, in writing an<l following payment of the Exercise Price for cash,
        wire ttaosfor or certified ~heck, at any time prior to midnight. Eastern Daylight Time, on the day
        preceding Expirati011 Date. This Warrant is being issuc.d pursuant to a ce1'tain Game License and
        Marketing Rights Agreement (the " MLBAM Mce:!J.£?.....weetrtem") among the Company and MLB
        Advanced Media. LP. ("A1LB11l~f'). Tcnns used herein but not defined herein shall have the meanings set
        forth in the Ml.BAM License Agreement.

                2.       B.~~rf.!$.~.J':ri£e; Number of Share&...Y~~ting. Subject to the terms amt conditions
        hereinnfter set forth, the Holder, commencing on the date hereof. is entitled upon surrender of this
        Warrant with the subscription fonn annexed hereto, duly e11:ecuted, at the principal office of the
        Company, or such other office, as the Company shall notify the Holder of in writing. to purchase from the

        -
        ~     any at an exercise rice per sh.are

        (the "Wi:unmt Shares" or "Securities").
                                                          (the •~Exercise Pricf') fo
                                                                       shares of Common Sti,-;ck of the Company




                 3.      .Pavme1Jt of fa:.ex&i.~t.lrice. The Exercise Price may be paid (j) in cash or by check,
        (ii) by the surrender by the Holder to the Company of any promissory notes or other obligations issued by
        the Company to the Holder, with all such notes and obligations so surrendered bein.g credited against the

        Dral\Kings_ lnc,
        MLBAM Warr1111t
        l26212llli13N




HIGHLY CONFIDENTIAL                                                                                        M LB-Olson-00000562
                       Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 9 of 22



        Exercise Price in an amount equal to the prilldpal amount thereof plus accrued interest (or the fair value
        of the obligations) to the date of surrender, (iii) by any combination of the foregoing, or (iv) by the
        cash.less exercise feature set forth below in Section 4.




                              Where:

                    X ,::;    the number of sbares of Securities to he issued to the Holder pursuant to ·this Sect.ion;

                     Y        the number of shares of Securities. covered by this Warrant in respect of which the net
                     issue election is nm.de pursuant to this Section;

                    A=       the Fair Market Value of one share of Securities for which this '\Varn.mt is exercisable, as
                    determined in good faith hy the Bo.ird ofDirecto.rs of the Company {the "Board')~as at the time
                    the net is.sue election i.s made pursuant to this Se.ction; and

                     B=     the Exercise Price in effect under this Warrant at the time the net issue election is made
                     pursuant to this Section.

                     The .Boa:rd shall promptly re~pond in writing to an inqniry by Ute Holder as to the fair market
        value of one share of Securities for which this Warrant is exercisable. "Fair .Market Valuq,'' of the
        Company's Securities on any date means (i) if the Company' s Common St:oek is traded on a national
        securities exchange, the avemg~ fon that date) of the high .and fow prices of the Common Stock on the
        principal national securities exchange on which the Common Stock is traded, if the Common Stock is
        then traded on a national securities exchange; or (ii) the last report-ed. sale price (011 that dare) of the
        Common Stock 011 the NASDAQ Global Market, if the Common Stock :is not then traded on a natfonal
        securities exchange; or (iii) tbe average of the closing bid and asked prk-~s last quoted {on that date) by
        an established quotation service frlr over«the-cotmter securities, if the Common Stl)ck is not reported on
        the NASDAQ Global Market; or (iv) if the Securities are not publicly traded, the fair market value of the
        Securities as determined hy the Board in g~,od foitb after taking into consideration all factors which it
        reasonably deems appropriate, including, without limitation, recent sale and ofter prices of the Securities
        for which this Warrant is then ex.ercisable, i.n private transactions negotiated at arm's length, reee.nt
        exercise prices for any options issue<l by the Compan)\ :revenues and operating earnings of the Company
        for the most rec-ent twelve-month period, projected revenues and operating earnings of the Company for
        the next twelv\Mnonth period, discounted positive cash flow of the Company, the nature and timing of
        any product releases and product sh.ip:rne11ts. generation of significant orders, cash flow from operations,
        consummation of relationships with strategic partners, the book value of the Company's assets as
        recorded on the most recently prepared balance sheet of the Company, the pric{!/eamings multiples of
        comparable pubHdy traded corupaoies (and adjusted for ,any illiquidity associated with the Company's
        Common Stock). and appropriate consideration of the senior .rights, preferences a,nd pr.ivileges of classes
        of preferred stock outstanding, and other pertinent factt)rs detennined by the Board of Dire~tors.
        Dr-4.ftKing;., Inc.
        Ml.BAM WM'ant
        126211 vl/BN




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000563
                   Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 10 of 22




                  5.      Exercise of Warrant This Warrant may be exercised in full or in part at any time or
        from time to time until the earlier of Expiration Date listed above by the I-folder hereof by surrender of
        this Warrant and the subscription form annexed hereto (duly executed) by such Holder, to the Company
        at its principal office, accompanied by payment of the Exercise Price as set forth herein. lfthls Warrant
        is exercised in part, the Holder shall be entitled to receive a new warrant, vvhich shall be dated as of the
        date of this \Varront, covering the number of remaining Warrant Shares, as adjusted, in respect of which
        this Warrant shall not have been exercised. As soon as practicable after the exercise of this Warrant in
        foH or in part, and in any event within 30 days thereafter, the Company at its expense (including the
        payment by it of any applicable issue ta.xes) will cause to be issued in the name of and delivered to the
        Holder hereof, or as such Holder (upon payment by such Holder of any applfoab.le transfer taxes) rnay
        direct, a certificate or certificates for the number of fully paid and nouassessable shares of Common
        Stock to whkh such HOider shall be entitled on such exercise, plus, in lieu of any fractional share to
        vihich such Holder would othervvise be entitled, cash equal to such fraction multiplied by the then current
        market value of one full share.

                 6,      Issuance Date. The person or persons in whose name or names any certificate
        representing Warrant Shares is issued hereunder shall be deemed to have become the holder ofrecord of
        the shares represented thereby as of the dose of business on the date this Warrant is exercised with
        respect to such shares, Vihether or not the transfer books of the Company shall bti dosed,

                7,       Reserved Shares; Valid lssUQllQ.Q. The Company covenants that it will at all times from
        and after the date hereof reserve and keep available such number of its authorized shares of Common
        Stock free from aH preemptive or similar rights therein, as wH1 be sufficient to permit the exercise of this
        Warrant in fo1L The Company farther covenants that such shares as may be issued pursuant to such
        exercise and conversion will, upon issuance, be duly and validly issued, fully paid and nonassessable,
        and free :from all taxes, liens and charges with respect to the issuance thereof. The Company will at all
        times reserve and keep available, solely fix issuance and delivery on the exercise of the Warrants, aH
        shares of Common Stock from time to time issuable on the exercise of the Warrants.

                8,       Subdivision or Combination of Common Stock. ff after the issue date of this Warrant the
        Company shall subdivide the Common Stock, by split-up or otherwise, or combine the Common Stock,
        or issue additional shares of Common Stock in payment of a stock dividend on the Common Stock, the
        number of shares issuable on the exercise of this Warrant shall forthwith be proportionately increased iu
        the case of a subdivision or stock dividend, or proportionately decreased in the case of a combination,
        and the Exercise Price shaU fbrthwith be proportionately decreased in the case of a subdivision or stock
        dividend, or proportionately increased in the case of a combination,

                 9.       Mergers and Reclassifications, lf after the Original .Issue Date them shall tx~ any
        reclassification, capital rcorgani:zation or change of the Common Stock (other than as a result of a
        subdivision, combination or stock dividend provided for in Section 8 hereof), or any consolidation of the
        Company with, or merger of the Company into, another corporation or other business organization (other
        than a consolidation or merger in which the Company is the continuing corporation and that does not
        result in any reclassification or change of the outstanding Common Stock), nr any sale or conveyance to
        another corporation or other busi.ness organization of all or subsrantiaUy aU of the assets of the Company,
        then, as a condition of such reclassification, reorganization, change, cons0lidation., :merger, sale or
        conveyance, lawful provisions shaU be made, and duly executed documents evidencing the same from the
        Company or its successor shall be delivered to the Holder, so that the Holder shall thereafter have the
        right to purchase, at a total price not to exceed that payable upon the exercise of this Warrant in foH, the
        kind and amount of shares of stock and other securities and property receivable upon such
        reclassification, reorganizat.ion, change, consolidation, merger, sale or conveyance by a holder of the
        Dratl.King6, Inc.
        M.LHAM Wmrant
        126212 vl/BN




HIGHLY CONFIDENTIAL                                                                                         MLB-Olson-00000564
                  Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 11 of 22



        number of shares of Common Stock that might have been purchased by the l:foMer immediately prior to
        such transaction (or, if there are ;10 holders of Ctmunt.m Stock a,t such time, by a holder ot'the number of
        shares of Common Stock that might have been acquired by the Holder immediate'ly prior to such
        transaction upon the exercise of this Warrant in full). In any such case appropriate provisions. shall be
        made with respect to the rights and interest of the Holder to the end that tb.e provisions hereof (including,
        without limitation, provisions frrr the adjustment of the Exercise Price and the rnirnher of shares issuable
        hereunder) shall thereafter be appficable in relation to any shares of stock or other securities and propetty
        thereafter deliverable upon exercise hereof.

                 10.    Fractional Shares. fo no event shall any fractional share of Common Stock be issued
        upon auy ex.ercise of this Warrant. If, upon exercise of this Warrant as an entirety, the Holder would,
        except as provided in this Section, be entitled to receive a fractional share of Common Stock, then the
        Company shaH, in its sotc discretion. either (i) issue the next higher number of full shares of Common
        Stock, issuing a full share with respect to such fractional shares or (ii) pay to the Holder, in cash o.r by
        check, the cash value of such fractional share. based upon the fair marke-t value of a share of Common
        Stock as determh1¢d in good faith by the Board as of the. date of exercise.

                11.     Amendment The tem1s of this Warrant may be amended, extended, modified or waived
        only with the written. consent of (i) the Company and (ii) MLBAM.

                J2.    Reservation of Stock; Taxes. The Company will reserve from its authorized and
        unissued shares of capital stock a suft1cleut number of shares n.1 provide for the is.'>uance of Warrant
        Shares upon the exercise of this Warrant. Issuance of this Warrant shall constitute ftlH authority to the
        Company's officers who are charged with the duty of executing stock certificates t:o execute imd issue the
        necessary certificates for shares of Warrant Shares issuable upon the exercise of this Warrant The
        Company covenants that aU shares of Warrant Shares that may be issued up"1n tl1e exercise of rights
        represented by this Warrant will, upon exercise, be folly paid and no11assessabie and free from all ta.'l':es,
        Hens and charges in respect of the issue {other than taxes in 1-espect of any transfer occurring
        contemporaneously with such issue). The Company shall pay any and all United States foderal, state and
        local taxes at1d other charges that may be payable in connection with the preparation, issuance and
        delivery of the certificatt.-s :representing sha,res of Warrant Shares issued bereunder. Notwithstanding the
        foregoing, the Company shall not be responsible for. tbe payment of any taxes on the income of capital
        gain of the Holder.

                  13.      Ex.ercise of Warrant This Warrant may he exercised in whole or in part by the Holder
        by the s11rrender :of this Wamu1t, together with the Notice of Exer<Cise in the forms attached hereio as
        Exhibit A, duly completed and executed at the principal office ofthe Company, accompanied by payment
        in full of the Exercise Price in cash, wire transfor or by certified check with respect to the share.,; of
        Warrant Shares being purchased. This Warrant shall be deemed to have been exercised immediately
        prior to the dnse of business on the date of it-. surrender for exercise as provided above, and the person
        entitled to receive d:ie shares of Warnmt Shares issuable upon such exercise shall be treated for all
        purposes as the holder of such shares of record a.~ of the close of business on such date. As promptly as
        practicable after siwh date, the Company shall issue and deliver to the person or persons entitled to
        receive the same a certificate(s) for the number of fuU slmres of Warrant Shares issuable upon such
        e~.ercisc:, 1:1.-,gether with a replacem.ent warraot in the event this Warrant is ex.ercised for less than all of the
        Warrant Shares.




        DraftKings, lnc,
        MLBAM Wan:imt
        126212 v lfflN




HIGHLY CONFIDENTIAL                                                                                                  MLB-Olson-00000565
                   Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 12 of 22
                                                                    -5-


                  14.       Warrant RegisteJ:.Jran.§.fefs.   Etc.
                 a.      Register. The Company will maintain a register containing th~ names and addresses of
        the registered bolders of the Warrants. The Holdor may chaoge its address as shown OD the warrant
        register by written notice to the Company requ.esting such change. Any notice or v.-ritteti communication
        required or permitted to be given to the Holder may be given by first class mail, facsimile transmission,
        overnight courier service, or delivered to the Holder at its address as shown on the watrant register.
        Whenever the Exercise Price is adjusted as herein provided. the Company shalt promptly deliver to the
        Holder a cettificate setting forth the Exercise Pricc after such adjustment and setting forth a brief
        stat~ment of the facts requiring such adjustment.

                b,     Transfor Restrictions. Subject to compliance with applicable federal and state securities
        laws, this Warrant may be transferred by the l:fofder witb respect to any or all of the Warrant Shares
        purchasable hereunder, Upon surrender of this Warrant to the Company, together with the assignment
        hereof properly endorsed, for transfer of this Warrant as an entirety by the Holder, the Company shall
        issue a new warrant of the same denomination to the assignee. Upon su.rrender of this Warrant to the
        Company, together with the assignment hereof p.ro~rly en<lorsed, by the Holder for transfer with respe<-1.
        to a portion of the shares of Common Stock purchasable hereunder, the Company shall issue a new
        warrant to the assignee, in such denomination as shall be requested by the Holder hereof, and shall issue
        to such Holder a new wammt covering th.e number of shares in respect of which this Warrant shall not
        have been transferred.

                  c.      wst or Mutilated Warrant. fn case this WarrMt shall be mutilated, lost, stolen or
        destroyed, the Comp~my s.hall issue a new warrant of Jike tenor and de.nomination and deliver the same
        (i) in exchange and substitution for and upon surrender and cancellation of any mutilated Warrant, or
        (ii) in lieu of any \\'arrant lost, stolen or destroyed~ upon receipt of evidence reasonably sath,f.actory to
        the Company of the loss, theft or destruction of such Wa!'fant (including a reasonably detailed affidavit
        with respect to the circumstances of any loss, theft or destrm."tion) and of indemnity .reasonably
        satisfactory to the Company.

                 d.      Rt?nh1cement WarrML Subject to compliance with federal and applicable state securi.ties
        laws; on surrender for exchange of any Warrant, properly endoc5ed, to the Company• the Company at its
        expense will issue and deliver to or on the order of the Holder thereof a new Warrant or Warrants of like
        tenor, in the name of sudt Holder or as such Holder (on payment by such Holder of any appl.i.cable
        transfer-taxes) may direct, <!ailing in the aggregate on the face or foces ihereof for the number of shares of
        Common Stock called for on the face or fa"-es of the Warrant or Warrants so surrendered.

                   15. Market Stand. Off on Public Offering. The Holder agrees that it wm not, without the
        prior written consent of the managing underwriter and the Company, (a) during the period eommencing
        on the date of the final prospectus relating to the Company's fi£St underwritten public offering of its
        Common Stock (an "lf(l') under the Securities Act, and ending on the date. specified by the Company
        and the managing underwriter (such period not to exceed 180 days, wh.ich l 80-day period may be
        extended upon. the request of the managing underwriter and the Company; to the extent (and. only lo the
        extent} required by FJNRA Rule 2-711(f)(4) or NYSE Member Rule 472(f)(4), or any successor or similar
        rule or regulation, or any similar or successoT provisio!Ji or a.ny applkable .laws, for an additioi1al period
        no·t exceeding 30 days if U1e Company issues or proposes to issue an ear:niugs or other public refoase
        within 30 days of the expiration of the 180 day lock-up period)~ (i) lend, offer, pledge, sell, contract to
        sell, seH any option or c-0ntract to purchaso, purchase any option or contract to seH, grant any option,
        right or warrant to purchase, or otherwise transfer or dispose of. dir~tly or indirectly, any Securities or
        other securities of the Company or any corporate successor to the Company held immediately prior to the
        Draf!Kin.gj, rnc.
        MUMM Wnriant
        126212 vlfBN




HIGHLY CONFIDENTIAL                                                                                           M LB-Olson-00000566
                    Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 13 of 22



        eftectiveness of the registration statement for such offerin8e or (ii) enter into any swap or other
        arrangement that trnnsfors to another, in whole or in part. any of the economic consequences of
        ownership of any Securities or other securities of the Company or any corporate successor of the
        Company, whether any such trnnsuction dcseribcd in clause (i} or (ii) above is to be settled by delivery of
        the Securities ot <liher securities, in <:ash or otherwise. The foregoing provisions of this Section ]6 sbail
        apply only to the Company's lPO and shall not apply to the sale of any shares to an underwriter pursuant
        to an underwriting agreement, and shall only be applicable to the Holder if all officers and directors of
        the Company enter into similar agreements.. unless the Holder waives the requirement with respect to any
        such officer or director. The uoderwriters in connection with the Company's IPO are intc:nded third•
        party beneficiaries of this Section ,Uld shall have the right, power and authority to enforce the provisions
        hereof as though they were a party hereto. The Holder further agrees to execute such agreements as may
        be reasonably requested 'by the underwriters in the Company's IPO that are consistent with this
        Section or that are necessary to give further effect thereto. Any discretionary waiver or termination of
        the restrictions of any t)r all of such agreement'> by the Company or the underwriters shall apply to all
        shareholders subject to such agreem~nts (pro rata based on the number of shares subject to such
        agreements). 1n order to enforc.e the foregoing covenant, the Company may impose swp--transfer
        instructions with respe(.,1: to the Securities of the Holder (~nd the shares or securities of every other person
        subject to die foregoing restriction) uutil the end of such period. In connection with an IPO. the Holder
        further agrees to execute such agre~ments as may be reasonably requested by the underwriters in
        connection with such registration that are consistent with this Section or that are necessary to give further
        effect thereto.

                  16.      Notices of Record Date. lm the event of any taking by the Company of a record of its
        shareholders for the purpose of determining shareholders who are entitled to receive payment of any
        dividend (other than a. cash dMdend) or other distribution, any right to subscribe for, purchase o.r
        otherwise acquire any sl1a:re of any class or any other securities or property, or ti1 receive any other right,
        or for the purpose of determining shareho.ldcrs who a.re entitled to vote in connection with any proposed
        merger or consolidation of the Company with or into any other corporation, or any proposed sale, lease
        or conveyance of all or substantially an of the assets of the Company or a.ny proposed liquidation,
        dissolution or ·winding up of the Company, the Company shall mail to the holder of the Warrant. at least
        ten ( l 0) d.ays prior to the date specified therein, a notice specifying the date on which any such reoord is
        to be taken for the purpose of such dividend. distribution or right, and the amount aml: character of such
        divi.dend1 distribution or right.

                    17.     Miscellru1~uj. This Warrant a:nd any term hereof may be changed, waived. discharged
        or terminated only by an instrument in writing signed by the party against which euforcement of such
        change, waiver, discharge or tenninat.ion is sought. This Warrant shall be construed and enforced in
        ace-ordance with and governed by the laws of the Commonwealth oflvfassachusctts. The headings in this
        Warrant am for purposes of reference only, and shall not limit or othenvise affect any of the terms
        hereof. This Warrant shalt he binding upon the Company's successors and assigns and shall inure to the
        benefit of the Holder's successors, legal representative.~ and pennitted assigns. This Warrant is being
        executed as an instrument under seal. The invalidity or uncnforceability of any provision hereof sha.11 in
        no way affect the validity or enforceability of an.y other provision. The Holder of this Warrant shall have
        no rights as. a stockholder with respect to shares subjeet to this Warrant until such Holder has properly
        exercised this Warrant for such shares and paid the consideration requi.red hereunder. Jf the last or
        appointed day for the taking. of any action required or the expiration of any right granted herein shall be a
        Saturday or Sunday or a legal holiday in the Commonwe3lth of Massachusetts, then such action may be
        taken or right may be exercised on the next succeeding day which :is not a Saturday or Sunday or such a
        legal ho.lida.y.

        DrnHKii1gS, IJic.
        MtBAM Wanant
        126212 tliBN




HIGHLY CONFIDENTIAL                                                                                            M LB-Olson-00000567
                   Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 14 of 22




                                             Nm . Jason Robins
                                             Titil President & Chief Executive Officer




        DmftKi.11gs, lnc.
        f\-1LBAM Warrnm
        l.26211 vl/BN




HIGHLY CONFIDENTIAL                                                                      MLB-Olson-00000568
                    Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 15 of 22




                                         Subscription - Exerciiw of Warrant Eledion

       To:
             ---------                                       Date:
                                                                  -----------
              The undersigned hereby subscribes for ____ _ _ shares of _ _ _ _ _ _ _ covered by tilis
        Warrant. The certificate(i) for such shares shal.l be issued in the :name of the undersigned nr as otherwise
        indicated below:

                                                             Signature

                                                            Name for Registration

                                                            Ma.Hing Address




              ______
              For vahte received
                                        - ------------
                             ....._.. ..--·····- ....-..,-........--......--·-··
                                ,   ,

                    [Please print or type¼Tite name and address of Assignee]
                                                                                 htreby seUs. nssig;1s and ttan.sfors unto




       the within Warrant, and does hereby irrevocably constitute and appo.int _ _ _ _ _ _ _ _ _ _ its
       attorney to transfer the within Warrant on the books ofthe within named Company with fall power of
       substitution on the premises.

       Dated:
                ---
        Signed in the presence of; _ ____________




       Drafllli:ings, Inc.
       MU3AMW.a.m.111t
        126212 vl!UN




HIGHLY CONFIDENTIAL                                                                                                      MLB-Olson-00000569
                     Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 16 of 22



        Exhibit A: Vestiug of Warrants

        Temis used herein but not defined herein shall have the meanings set forth in the MLBAM License
        Agreement.




        (o)     I£.nnination of foitial Warrants Upon Certain Events: The Initial Warrant.<; sbaU vest and become
        exor¢isable upon certain events of termination (depending on the Party ioJtiating the termination} or upon
        a Change of Control ofLfoense.e. Jn the event of a iennination of this Agreement by Licensee on or prior
        to December 31, 2013, alt lllitial Warrants shaU be forfeited, terminated ru1d canceled. 1n the event of a
        termination of this Agreem~nt by Licensee on or prior to December 3 t, 2013, but Licensee c-0nsummates
        a Change of Control 011 or prior to April 1, 2014, all of the Initial Warrants shall become vested .and
        exercisable, In the eve11t of a tem1ination of this Agreement by MLBA.."1 on or pdor to Ock1bcr 31, Z014,
        all loitial Warrants shaH be forfeited, term.mated and cru1celed. 1n the event of a termination of this
         Agreement by ML.BAM after October 31, 2014, the vested portitm of the Initial Warrants UP to the date
         of ten·ujnation shall become exerc-isahle aud the remainfog unvested portion of the ll'litial Watr.mts shall
         be fotfoited, terminated and canceled. fa the event of a termination of this Agreement by Licensee on or
         prior to December 31, 2014, all unvested Initial Warrants shall be forfeited~ tem1inated and cau<;e]ed.
        Notwithst<mding the foregoing, in the event Qf a tennination of this Agreement by Licensee on or prior to
         December J 1, 2014, but Licensee consummates a Change of Control on or prior to April 1, 2015, all of
        'the Init.ial Warrants shall become vested and exercisable; and if Licensee consummates a Change of
        Control after April 1, 2015, the vested portion of the Initial Warrants up to the date of termination sbaU
        become ex.erdsabl.e an<l the remaining uo:vested portio.n of the Initial Warrants shall be forfeited,
        terminated and canceled. 1n the event Licensee consummates a Change in Control at any time during the
        Term of this Agreement, the mivested portion of the l nitial Warr'&lts shall become vested aod
        exercisable.




        Drnfl:Kings, Inc,,
        MLBAMW11rrilll1
        126212vl/BN




HIGHLY CONFIDENTIAL                                                                                          MLB-Olson-00000570
                 Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 17 of 22

               DraftKings - Financial Overview
                      DraftKings Payments to MLB & Clubs ($M)




                                                                                               :~: Potential Gain
                   11 Club Payments   III M LB Cash Payment s         M LB Equity Recognized
                                                                ¥,;
                                                                                               mMLB Equity Recognized

                                                                                                                           37




CONFIDENTIAL                                                                                                            MLB-Olson-00001657
DocuSign Envelope ID: 7B92EBD6-E2A3-4E0A-BF9D-8DF392720AFA
                    Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 18 of 22



                                                AMENDMENT TO
                                     AMENDED AND RESTATED G~JE LICENSE
                                      AND l\fARKETING RIGHTS AGREEMENT

               This Arnendment(this "Amendment"), effective as of June 23 , 2016 (the "Amendment Effective
       Date") and is made and entered into by and between MLB Advanced Media, L.P. ("MLBAM"), a
       Delaware limited partnership, with its principal place of business at 75 Ninth Avenue, New York, NY
       I 0011, and DraftKings, Inc. ("Licensee"), a Delaware corporation, with its principal place of business
       located at 125 Summer Street, Suite 510, Boston, MA 02110, and shall modify the Amended and Restated
       Game License and Marketing Rights Agreement between MLBAM and Licensee, effective as of March
       31, 2015 (the "Agreement"). Each of l\lILB.A.Nl and Licensee hereby agree to amend the Agreement as
       follows:

       1.      Capitalized terms used herein without definition shall be given the meanings ascribed to such
       terms in the Agreement.

       2.       Section IX(C)(iii) of the Agreement shall be amended as follows by adding the following sentence
       to the end of the current provision: "Notwithstanding the foregoing, for the 2016 MLB season only,
       Licensee shall pay to MLBAM                              Net Advertising Revenue from any Licensee Ad
       Sales Against Licensed Properties for which tv1LBAM refers a third party to Licensee (a "Referral") and
       where such Referral and Licensee have fully executed an agreement for any advertising, sponsorships or
       any other type of commercial announcement (a "Licensee Advertising Agreement")." For purposes of
       clarity, :tvfLBAM shall be credited with a Referral each time Licensee executes a Licensee Advertising
       Agreement with (x) any third party with whom MLBAM has a contractual relationship and (y) any third
       party that MLBAM informs Licensee it has referred to Licensee by providing sufficient documentation
       upon request from Licensee, unless, in the case of clause (y), Licensee has previously discussed entering
       into a Licensee Advertising Agreement wi th such third party ptior to such notice from IvILBAM.

       3.      To the extent any terms herein conflict with the Agreement, the terms herein shall control. Except
       as expressl y set forth herein, each of MLBAM and Licensee agree that the Agreement shall not be
       otherwise modified or amended. Upon complete execution, the terms set forth herein shall be incorporated
       into the Agreement as though originally set forth therein and all references to the Agreement shall be
       understood to include the Amendment.

       ACKNOWLEDGED AND AGREED TO BY:

       DraftKings, Inc.:                                     MLB ADVANCED MEDIA, L.P.,
                                                             By its General Partner,
                                                             MLB Advanced Media, Inc.:
                                                                           OocuSigned by:


       By:
                     Janet Holian                                       Lara Pitaro Wisch
       Name:
              ---------------                                Name:
                                                                    ---------------
                 chi ef Marketing officer                              SVP, General counsel
       Title:
              ----------------                               Title:
                                                                    ----------------
                7/8/2016 I 6:23:41 AM PDT                                         I 11:04:17 AM EDT
       Date: - - - - - - - - - - - - - - - -                 Date: - - -7/14/2016
                                                                         -------------




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00002460
                Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 19 of 22
                                                                                              Execution Version

                                            AMENDMENT TO
                                AMEI\il>ED AND RESTATED GAME LICENSE
                                 AND MARKETING RIGHTS AGREEMENT

              This Amendment to the Amended and Restated Game License and Marketing Rights Agreement
      (the "Amendment"), effective as of March 15, 2016 (the "Amendment Effective Date"), is made and
      entered into by and between MLB Advanced Media, L.P. ("MLBAM''), a Delaware limited partnership,
      with its principal place of business at 75 Ninth Avenue, New York, NY l 0011, and DraftKings, Inc.
      ("Lieenseen), a Delaware corporation, with its principal place of business located at 125 Summer Street,
      Suite 510, Boston, MA 02110, and shall modify the Amended and Restated Game License and Marketing
      Rights Agreement between the Parties, effective as of March 31, 2015 (the "Agreement"). The Parties
      hereby agree to amend the Agreement as follows:

      I.     Capitalized terms used herein without definition shall be given the meanings ascribed to such terms
      in the Agreement or that certain Note Purchase Agreement entered into as of December 23, 2015 by and
      among Licensee and those persons and entities named in Schedule ( attached thereto (the "Note Purchase
      Agreement").

      2.     The Year2 License Fee payable pursuant to Section IX.A(ii) of the Agreement shall be payable by
      Licensee to MLBAM as follows:

                 a. -            in cash on or before March I 5, 2016;

                 b. -            in cash on or before July I, 2016; and

                 c. -            in cash (which is the balance of the Year 2 Licensee Fee required to be paid to
      MLBAM pursuant to the Agreement) on the Amendment Effective Date, on rt-"Ceipt of which MLBAM
      shall pay such amount to Licensee in exchange for a convertible promissory note in such amount dated as
      of the Amendment Effective Date, the fom1 of which is attached hereto as Exhibit A (the "Convertible
      Note"). The Convertible Note shall be issued to MLBAM pursuant to, and MLBAM afforded the same
      rights and privileges available to aJI other investors party to, the Note Purchase Agreement as of the
      Amendment Effective Date.

      3.       In addition, Licensee shall pay to MLBAM an additional cash payment o-                         (the
      "Additional Payment") upon the earlier of (i) the date after the Amendment Effective Date on which
      Licensee raises new cash in equity financing (not including financing related to the Note Purchase
      Agreement financing described herein) in excess of                                          in the aggregate
      (e.g., in the next equity financing or series of financings) (a "Qualifying Raise") and (ii) December 31,
      2016. Licensee shall (x) provide MLBAM with prompt written notice of any Qualifying Raise that occurs
      prior to December 31, 2016, but in no event later than thirty {30) days after such Qualifying Raise, and (y)
      make the Additional Payment upon the date of such notice or December 31, 2016, as applicable.

      4.     To the extent any terms herein conflict with the Agreement, the terms herein shall control. Except
      as expressly set forth herein, the Parties agree that the Agreement shall not be otherwise modified or
      amended. Upon complete execution, the terms set forth herein shall be incorporated into the Agreement as
      though originally set forth therein and all references to the Agreement shall be understood to include the
      Amendment.




HIGHLY CONFIDENTIAL                                                                                  MLB-Olson-00002462
               Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 20 of 22
                                                                                     Execution Version


      ACKNOWLEDGED AND AGREED TO BY:


       DraftKings, Inc.:                        MLB ADVANCED MEDI~ L.P.,
                                                By its General Partner,
                                                MLB Advanced Media. Inc.:


       By:~UP-
       Name:    '~/Af'ort r
              --------------
                                                         SVP, eusiness    &   Legal Affairs   &   Gener al counsel
       Title:
              --------------                    Title:
                                                         --------------
       Date:          J/5 cr{L_w- -             Date:    3/26/2016   I   12: 27: 56 PM ET




HIGHLY CONFIDENTIAL                                                                         MLB-Olson-00002463
                                       Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 21 of 22
   Major League Baseball
   DraftKings Licensing Summary

   Club Payment
   Breakdown
       BOS                                                  1
       CHC                                                  2
       LAD                                                  3
       NYY                                                  4
       SF                                                   5
       HOU                                                  6
       NYM                                                  7
      ATL                                                   8
      WAS                                                 9
      DET                                                10
      PHI                                                11
       STL                                               12
       TEX                                               13
       LAA                                               14
       MIN                                               15
       BAL                                               16
       CIN                                               17
       cws                                               18
      MIA                                                19
      SD                                                 20
      CLE                                                21
      COL                                                22
      KC                                                 23
      MIL                                                24
      OAK                                                25
      PIT                                                26
      TB                                                 27
  :1111111iill il~lllll1iiiill!iiillllliillll1iiiill!iiillllliilm1m




HIGHLY CONFIDENTIAL                                                                                   MLB-Olson-00002728
                                                                                    Case 1:20-cv-00632-JSR Document 64-8 Filed 05/06/20 Page 22 of 22
   Major League Baseball
   DraftKings Summary

                                                                                        2015          2016         2017         2018          2019      Total

   Gross Cash Payments
   Club Payments
    Net Cash
   Equity
       Net Equity
       Interest on Promisory Note
       Gain on Sale of Equity
          Total Equity

  :l!!ll l !!ffll~illll l!!l l l l l!!!l!l 1!!!1ll !!ll l !!l!l l !l!il l l!!III!
          Total to MLB & Clubs

   [a} MLBAM sold the company's equity position in May 2019 for




HIGHLY CONFIDENTIAL                                                                                                                                             MLB-Olson-00002729
